Conviction is for robbery as an accomplice; punishment being twenty years in the penitentiary.
This is the second appeal. Opinion on former appeal is found in 118 Tex.Crim. Rep., 40 S.W.2d 153.
The record contains no statement of facts. The only question presented for review is predicated on a motion to quash the indictment.
Counsel calls attention to the fact that at the time the indictment was returned Shelby county was in the 4th judicial district; that before the case was tried the Legislature (chapter 369, Acts 42nd Leg. [Vernon's Ann. Civ. St., art. 199, subd. 4, 123]), had made a change by which Rusk county alone was to comprise the 4th judicial district, and a new judicial district, the 123d, was created, comprised of Shelby and Panola counties. It is suggested that no order of transfer of this case from the 4th to the 123d district is shown. No such transfer was necessary. The indictment was returned by a grand jury of Shelby county into the district court of that county. It still remained in that court when tried. The act of the Legislature changed the number of the judicial district and the times of holding court, but in no way disturbed the lodgment of the case in the district court of Shelby county.
Another criticism of the indictment is for the manner in which the same charges that appellant was an accomplice to a robbery alleged to have been committed by Dewey Parker. The indictment follows approved forms, and we discover no defect in it.
The judgment is affirmed.
Affirmed.